210 F.2d 731
93 U.S.App.D.C. 415
Dennis SURRATT, Appellant,v.UNITED STATES of America, Appellee.
No. 11860.United States Court of Appeals,District of Columbia Circuit.
Argued Feb. 17, 1954.Decided Feb. 25, 1954.

Appeal from the United States District Court for the District of Columbia.
[93 U.S.App.D.C. 416] Mr. Dominic A. St. Angelo, Washington, D.C., with whom Mr. Anthony J. Brosco was on the brief, for appellant.
Mr. Samuel J. L'Hommedieu, Jr., Asst. U.S. Atty., Washington, D.C., with whom Messrs. Leo A. Rover, U.S. Atty., and Lewis A. Carroll and Arthur J. McLaughlin, Asst. U.S. Attys., Washington, D.C., were on the brief, for appellee.  Mr. William J. Peck, Asst. U.S. Atty., Washington, D.C., at time record was filed, entered an appearance for appellee.
Before EDGERTON and FAHY, Circuit Judges, and RICHMOND B. KEECH, District Judge sitting by designation.
PER CURIAM.


1
Appellant complains of the admission of certain evidence and the use that was made of it.  We find no prejudicial error.


2
Affirmed.